appellant's reopening request after finding that no additional medical
                treatment for his infarction was warranted. The district court denied
                appellant's petition for judicial review, and this appeal followed.
                                The administrative record contains evidence indicating that
                appellant's condition related to his industrial infarction condition had
                worsened and also evidence, albeit conflicting, that additional medical
                treatment was not warranted for that condition, and thus, substantial
                evidence supports the appeals officer's factual determinations. NRS
                233B.135(3) (setting forth the standard of review); Nellis Motors v. State,
                Dep't of Motor Vehicles, 124 Nev. 1263, 1269-70, 197 P.3d 1061, 1066
                (2008) (defining substantial evidence and explaining that this court will
                not reweigh the evidence or substitute our judgment for that of the
                appeals officer on questions of fact). Nevertheless, the appeals officer
                erred when, after finding that appellant's industrially related condition
                had worsened, she denied claim reopening without addressing whether the
                changed circumstances warranted an increase or rearrangement of
                compensation other than medical treatment.            See NRS 616C.390(1)
                (providing that a claim shall be reopened if there is a change of
                circumstances primarily caused by the industrial injury that warrants an
                increase of compensation and the reopening request is accompanied by a
                physician's certificate showing those changes); NRS 616A.090 (defining
                l(
                     compensation"); Las Vegas Hous. Auth. v. Root, 116 Nev. 864, 868, 8 P.3d
                143, 146 (2000) ("NRS 616C.390 requires proof of a change of
                circumstances and proof that the primary cause of the change of
                circumstances is the injury for which the claim was originally made.");
                Jerry's Nugget v. Keith, 111 Nev. 49, 53, 888 P.2d 921, 924 (1995) (holding
                that rehabilitation services, not just accident benefits, can be awarded

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                 upon claim reopening for a change in circumstances); see also Vredenburg
                 v. Sedgwick CMS,     124 Nev. 553, 557, 188 P.3d 1084, 1087-88 (2008)
                 (reviewing appeals officer's decision for clear error or an abuse of
                 discretion). Accordingly, we reverse the district court's order denying
                 appellant's petition for judicial review and remand this matter to the
                 district court with instructions to remand the case to the appeals officer
                 for further proceedings consistent with this order.
                             It is so ORDERED.



                                                     Parraguirre


                                                                               ,   J.




                 cc:   Hon. David B. Barker, District Judge
                       Persi J. Mishel, Settlement Judge
                       Clark & Richards
                       Alverson Taylor Mortensen & Sanders
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e